                             IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                            PORTLAND DIVISION



L. COMBS1,                                                           Civ. No. 3:19-cv-01026-SU

                           Plaintiff,                                         ORDER
                  v.

COMMISSIONER, SOCIAL
SECURUTY ADMINISTRATION,

                  Defendant.
_______________________________________

SULLIVAN, Magistrate Judge.

         Plaintiff moves to dismiss this case with prejudice. ECF No. 19. The Commissioner does

not oppose Plaintiff’s motion. Accordingly, the Motion is GRANTED and final judgment shall

be entered.

         It is so ORDERED and DATED this 18th day of March 2020.


                                                       /s/ Patricia Sullivan
                                                       PATRICIA SULLIVAN
                                                       United States Magistrate Judge




1
 In the interest of privacy, this opinion uses only first name and the initial of the last name of the non-governmental
party or parties in this case. Where applicable, this opinion uses the same designation for a non-governmental
party’s immediate family member.


Page 1 –ORDER
